Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 2019/0064427 in view of Tsuchida US 2017/0329183.
As for claim 1, Xu discloses a backlight module, comprising: a substrate 2 having a bottom surface (lower surface of 2, Fig 1); at least two openings disposed on surrounding sides of the substrate and passing through the entire substrate (see openings in 2 where 102 passes through, Figs 1, 4,  and 6); and a glue frame (frame body 1) surrounding and sealed on the surrounding sides of the substrate; wherein the glue frame is provided with a hook corresponding to the openings (1021, 1022, Fig 5), and the hook penetrates through the openings from a surface away from the bottom surface of the substrate and is caught on and connected to the bottom surface of the substrate (see hook configuration with respect to 2, Fig 1).

As for claims 4 and 9, the hook is an elastic plastic material (teaches plastic material that is flexible, paragraph 0016, 0021).
As for claim 6, Xu discloses a display device 4, comprising the backlight module according to claim 1 (see above regarding claim 1).
As for claim 11, Xu discloses further comprising a display area and a non-display area surrounding the display area (see Figures 2 and 3a, display area is the area excluding portions 10/101); wherein the glue frame is disposed correspondingly in the non-display area (glue frame is located corresponding to 101).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tsuchida, and further in view of Park US 2010/0246209.
As for claims 3 and 8, Xu teaches light sources on a side of the substrate away from the bottom surface (see paragraph 0049) but is silent to the light source being LED chips being uniformly arranged. Park teaches LED chips on a support having support holes therethrough that have LED chips uniformly arranged thereon (see 63 Figure 4b). It would have been obvious for one having ordinary skill in the art to look to the teachings of Park and provide a plurality of uniformly disposed LED chips as the light .

Allowable Subject Matter
Claims 2, 5, 7, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or disclose:
	2. The backlight module according to claim 1, wherein there is a gap between the hook and the openings, and the backlight module comprises a sealant layer sealed in the gap and extending to the bottom surface.
	5. The backlight module according to claim 1, wherein the glue frame is provided with a cavity corresponding to the openings, the cavity has a cavity bottom surface; the hook comprises a connection part and a hook part, the connection part is connected to the bottom surface and the hook part; wherein there is a gap between the substrate and the cavity bottom surface.
	7. The display device according to claim 6, wherein, there is a gap between the hook and the openings, and the backlight module comprises a sealant layer sealed in the gap and extending to the bottom surface.

	12. The display device according to claim 11, wherein, a step structure is disposed on a side of the glue frame away from a backboard, the step structure faces toward the display area; and the display device further comprises a diffusion layer and a display panel installed respectively on the step structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WU ‘191 and MITA ‘434 disclose relevant backlights with frame structures similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875